United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3915
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Arkansas.
                                        *
Walter Lee Anderson,                    *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: September 13, 2004
                                Filed: February 18, 2005
                                 ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      Walter Lee Anderson appeals the revocation of his federal supervised release
and subsequent resentencing by the District Court1 after testing positive for cocaine.
Anderson's counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), identifying six issues that "might arguably support"
Anderson's appeal. Id. at 744.




      1
       The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas.
      Having conducted an independent review of the record under Penson v. Ohio,
488 U.S. 75 (1988), we conclude there are no nonfrivolous issues. We therefore
affirm the judgment of the District Court and grant counsel's motion to withdraw.
                      ______________________________




                                       -2-